     Case 3:12-cr-00132-REP Document 63 Filed 04/22/21 Page 1 of 9 PageID# 387




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


UNITED STATES OF AMERICA

v.                                               Criminal No. 3:12cr132

MARIO ALBERTO MOLINA



                                  MEMORANDUM OPINION

        This matter is before the Court on the defendant's pro se

MOTION IN REDUCTION IN SENTENCE COMPASSIONATE RELEASE PURSUANT TO

3582(c) (1) (A)       (ECF No.    43),   the BRIEF PURSUANT TO COURT'S ORDER

ADDRESSING DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE PURSUANT

TO SECTION 603(b) OF THE FIRST STEP ACT (ECF No. 54), the United

States'       Response       in   Opposition          to   Defendant's   Motion    for

Compassionate Release             (ECF No.     58),    the STATUS REPORT      (ECF No.

61), and the defendant's prose Letter Motion (ECF No. 62) which

the Court will construe as the defendant's prose Reply in Support

of     the   MOTION    IN    REDUCTION    IN    SENTENCE      COMPASSIONATE    RELEASE

PURSUANT TO 3582 (c) (1) (A)          (ECF No. 43)         and the Clerk shall file

the defendant's letter (ECF NO. 62) as a reply.                     For the reasons

set forth below,            the defendant's prose MOTION IN REDUCTION IN

SENTENCE COMPASSIONATE RELEASE PURSUANT TO 3582(c) (1) (A)                    (ECF No.

43) is denied.
 Case 3:12-cr-00132-REP Document 63 Filed 04/22/21 Page 2 of 9 PageID# 388




                                  BACKGROUND

        Pursuant to a plea agreement, the defendant pled guilty to a

one Count Criminal Information,          and was convicted of maiming in

aid of racketeering, in violation of 18 U.S.C. § 1959(b) (2).              At

the time of the offense conduct,             the defendant was acting as a

member of the gang known as Mara Sal vatrucha            ( "MS-13") .   Molina

became a member of MS-13 in approximately 2010 after going through

the process of being "jumped in" to the gang.               Molina became a

member of the Sailors Set which was an MS-13 clique operating in

and around Richmond,         Virginia.       At the time of the offense of

conviction, the defendant held the position of soldier within the

Sailors Set clique.

        The   maiming   of   which Molina was      convicted occurred when

members of the Sailors Set attempted to kill another member of the

Sailors Set who was suspected by the leadership of the Sailors Set

to be either a member of a rival gang or an informant of a rival

gang.     Molina's responsibility in the offense was to make sure

that the attack was successfully carried out by two younger members

of the Sailors Set.          The victim of the maiming was stabbed more

than a dozen times and required more than 250 stitches throughout

his ribs, arms, underarms, shoulders, back and head.              He suffered

to his lungs and was hospitalized for a week.              He suffered from




                                         2
 Case 3:12-cr-00132-REP Document 63 Filed 04/22/21 Page 3 of 9 PageID# 389




psychological and emotional trauma as a consequence of the brutal

attempt on his life.

     On January 12, 2012, the defendant was sentenced to 293 months

of imprisonment and a period of supervised release of five years

along with appropriate standard and special conditions of release.

He is presently serving his sentence at FCI Bennettsville, a medium

security facility consisting of 1,381 inmates which appears to be

reporting two active COVID-19 inmate cases and fourteen active

staff cases.     According to the record, Molina has received both

injections of the Pfizer-BioNTech vaccine.

     In his prose Motion for Compassionate Release, the defendant

advanced   no    medical    reasons     in    support    of    his   claim       for

compassionate release.          The Court appointed the Federal Public

Defender to represent Molina (ECF No. 45) but the Federal Public

Defender   had   a    conflict    and   was   required    to    withdraw     from

representation       (ECF No.   47)   whereupon the     Court appointed CJA

counsel to represent the defendant (ECF No. 48).               After reviewing

the file, the CJA counsel filed a motion for leave to withdraw as

counsel for the defendant (ECF No. 53) and concluded that Molina's

request for compassionate release was frivolous (ECF No. 53,                 1   6).

Nonetheless, CJA counsel filed a BRIEF PURSUANT TO COURT'S ORDER

ADDRESSING DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE PURSUANT

TO SECTION 603(b) OF THE FIRST STEP ACT (ECF No. 54) in which he


                                        3
 Case 3:12-cr-00132-REP Document 63 Filed 04/22/21 Page 4 of 9 PageID# 390




advanced      the    assertion      that    the    combination        of     the    COVID-19

pandemic and the            defendant's present medical               condition        {being

overweight       and       suffering   from       high   blood   pressure)           present

"extraordinary and compelling circumstances"                      for        compassionate

release.      Also, counsel argued that the defendant did not present

a danger to the community.                  Counsel also pointed out that the

defendant had not committed an institutional infraction since 2016

as further evidence that he was not dangerous and also noted that

the defendant had, while in prison,                  spent his time productively

while in confinement.


                                       DISCUSSION

       The applicable statute, 18 U.S.C. § 3582{c) {l) {A), provides,

in pertinent part, that, upon appropriate motion, the Court "may

reduce     the      term     of   imprisonment                   if     it     finds     that

'extraordinary and compelling reasons' warrant such a reduction."

It is settled that the burden is on the defendant to prove that

extraordinary        and     compelling      reasons     exist    for        compassionate

release under§ 3582{c) {l) {A) {i).                United States v. White, 378 F.

Supp.3 784, 785 {W.D. Mo. 2019).

       The "mere existence of COVID-19 in society and the possibility

that     it   may      spread     to    a    particular     prison         alone       cannot

independently          justify         compassionate        release,               especially

considering the Bureau of Prison's statutory role, and extensive
                                              4
 Case 3:12-cr-00132-REP Document 63 Filed 04/22/21 Page 5 of 9 PageID# 391




professional efforts to curtail the virus' spread.                    United States

v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020}.                  In assessing whether

the record shows the existence of extraordinary and compelling

reasons for compassionate release,               courts consider,         inter alia,

the guidance of the CDC, and non-binding policy statements of the

United States Sentencing Guidelines.               See United States v. Beck,

425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019}.              The policy statements

are not binding but are informative and may be considered.                     United

States v. McCoy, 981 F.3d 271-276 (4th Cir. 2020}.                  The cases teach

that,    to    constitute   extraordinary         and   compelling        reasons   for

compassionate release, medical conditions must be serious.                       Also,

it is generally true that "chronic conditions that can be managed

in prison are not a sufficient basis for compassionate release."

United States v. Ayon-Nunez, No. l:16-cr-130, 2020 WL 704785, at

*2-3 {E.D. Cal. Feb. 12, 2020}.

        To    establish   existence   of       "extraordinary       and   compelling"

reasons       for   compassionate     release      because     of    COVID-19,      the

defendant must show "both a particularized susceptibility to the

disease and a particularized risk of contracting the disease at

[his] prison facility."        United States v. White, ___ F. Supp.3d

___ , 2020 WL 1906845, at *l {E.D. Va. April 23, 2020}                        (quoting

United States v. Feiling, 453 F. Supp.3d 832, 840 {E.D. Va. 2020}}.




                                           5
 Case 3:12-cr-00132-REP Document 63 Filed 04/22/21 Page 6 of 9 PageID# 392




       1.    Particularized Susceptibility

       The defendant avers that he is overweight and has high blood

pressure.       Those     conditions     can    serve   as     risk    factors     for

susceptibility to COVID-19.            However,   the fact that a defendant

has   established a       higher    susceptibility      to     COVID-19     does   not

resolve the particularized susceptibility requirement.                      To begin,

nothing in the record shows that Molina's conditions are serious.

Indeed,     it appears from the record that the conditions on which

Molina bases his motion are "chronic conditions that can be managed

in prison [and thus] are not a sufficient basis for compassionate

release."     United States v. Ayon-Nunez, No. l:16-cr-130, 2020 WL

704785, at *2-3 {E.D. Cal. Feb. 12, 2020).                Moreover, Molina has

been fully vaccinated with the effective Pfizer vaccine.

       In sum, Molina has not met the particularized susceptibility

risk facet of the applicable test.

       2.    Particularized Facility Risk

       Nor has Molina met the particularized facility risk component

of    the   appropriate     test.      His     motion   cites       press    releases

respecting the instances of COVID-19 among inmates and staff at

BOP    facilities   nationwide,        but   provides     no    real    evidentiary

support of a particularized risk of contracting the disease at FCI

Bennettsville,      the     defendant's        facility        of   incarceration.

Further, the record reflects that FCI Bennettsville had nine active


                                         6
     Case 3:12-cr-00132-REP Document 63 Filed 04/22/21 Page 7 of 9 PageID# 393




case of COVID-19 among inmates, 14 active cases of COVID-19 among

staff, and 85 inmates who had previously recovered from COVID-19.

There have been no reported deaths there.             In addition, all inmates

who    have    tested positive      are   being    appropriately        treated    and

isolated in accord with the appropriate CDC guidelines that have

been adopted by the Bureau of Prisons.               And, Molina, like others

at FCI Bennettsville,        has received COVID-19 vaccines.                 On this

record, the particularized facility risk facet of the test has not

been met.

        3.    Assessment Under 18     u.s.c.      § 3553(a)

       But, even if Molina had met the particularized risk assessment

and the particularized facility assessment (which he has not), it

would be appropriate to deny compassionate release in perspective

of    the    sentencing   factors   prescribed by 18          U.S. C.    §   3553 (a) .

Compassionate release,        of course,      is appropriate only where the

defendant is not a danger to the safety of any other person or of

the community.       The defendant argues, in conclusory fashion, that

he is not a danger to the community.                That, he says,       is largely

because he has had two reported infractions during his eight years

of incarceration and he has a good release plan.

        However, Molina, a member of a violent gang, was convicted of

a    violent offense      involving an effort to murder another human




                                          7
  Case 3:12-cr-00132-REP Document 63 Filed 04/22/21 Page 8 of 9 PageID# 394




being.    And,    it    is significant       that one of his     two   in-prison

infractions involved possession of a dangerous weapon.

     It is correct that Molina has taken educational and vocational

courses   and    is    pursuing   his   GED.      But   those   rehabilitative

undertakings do not offset the need to protect the public,                   the

need to provide deterrence,        and the need to promote respect for

the law which are as important today as when Molina's sentence was

imposed for this member of a violent gang who was convicted of a

violent offense,       seeing to it that a murder was carried out as

part of his gang's ritual of membership.

     While Molina's Motion for Compassionate Release (ECF No. 43)

and counsel's Anders brief (ECF NO. 54) were pending, Molina wrote

the Court (ECF No. 62).       He apparently thought his motion had been

denied and asked that it be reconsidered.           The Court will consider

that letter (ECF No. 62) as a supplemental brief.               Therein, Molina

complains his medical records have not been given to him and that

they would prove that he has high blood pressure which has gotten

worse necessitating an        "upgrade"       in his medication.        However,

Molina's counsel has argued that Molina has high blood pressure

and is obese.     Molina's supplement supports the conclusion that he

has a chronic condition that is being managed (by medication)                 in

prison.   Thus,       the supplemental brief does not change the basic




                                         8
    Case 3:12-cr-00132-REP Document 63 Filed 04/22/21 Page 9 of 9 PageID# 395



analysis which,      as explained, calls for denial of compassionate

release. 1

                                      CONCLUSION

       For the foregoing reasons, the defendant's prose MOTION IN

REDUCTION      IN    SENTENCE         COMPASSIONATE     RELEASE   PURSUANT   TO

3582 (c) (1) (A)    (ECF No.    43)    augmented by the BRIEF PURSUANT TO

COURT'S      ORDER ADDRESSING DEFENDANT'S          MOTION   FOR   COMPASSIONATE

RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP ACT (ECF No.

54) will be denied.

       The Clerk is     directed to send a            copy of this Memorandum

Opinion to the defendant.

       It is so ORDERED.




                                                      /s/
                                Robert E. Payne
                                Senior United States District Judge



Richmond, Virginia
Date: April -yv,2021




1 Molina notes that the vaccine has been approved for emergency
use only. That does not assist his case.
  There is no need to address the adequacy of the release plan
except to say that it does nothing to show that the current
sentence is not sufficient and not greater than necessary to
accomplish the statutory sentencing objectives.
                                           9
